Citation Nr: 1341418	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to July 19, 2011 for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran had active duty service from August 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claim for service connection and a rating of 50 percent for PTSD.  

The Board remanded the in April 2011 for further development.  In August 2011, the RO an increased initial rating for PTSD of 70 percent, effective July 19, 2011.

In June 2012, the Board denied ratings in excess of 50 percent prior to July 19, 2011 and in excess of 70 percent thereafter.  The Veteran appealed that portion of the decision that denied a rating in excess of 50 percent prior to July 19, 2011 to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2012, the Court vacated the contested portion of the Board's decision and remanded the appeal for compliance with the instructions in a Joint Motion for Partial Remand.  

In November 2013, the RO granted a 100 percent rating for PTSD, effective in December 2013.  

The Virtual VA paperless claims processing system contains a November 2013 report of an additional VA mental health examination and the November 2013 rating decision that have been considered.   


FINDING OF FACT

For the period prior to July 11, 2011, the Veteran's PTSD manifested as no more than moderate occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, panic attacks, nightmares, sleep difficulties, an exaggerated startle response, mood swings, selective isolation and the avoidance of socialization except for with immediate family members but not with suicidal ideations, obsessional rituals which interfered with routine activities, speech that was intermittently illogical, obscure or irrelevant, near-continuous panic or depression that affected his ability to function independently, appropriately or effectively, the neglect of personal appearance, difficulty adapting to stressful circumstances, an inability to maintain effective relationships or deficiencies in the areas of work, family relations, judgment and thinking.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD for the period prior to July 11, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that VA has satisfied its duty to notify in this case.  Specifically, a July 2008 letter, sent prior to the June 2009 rating decision, advised the Veteran of the evidence and information necessary to satisfy all elements of a service connection claim as well as his and VA's respective responsibilities in obtaining relevant  evidence and information.  

Moreover, the Veteran has appealed the initially assigned rating for his PTSD.  Once service connection is granted the claim is substantiated, and a veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of prejudice in this case with regard to the instant claim.  Therefore, 
additional notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment and personnel records, as well as VA and private treatment records, have been obtained and considered.  Additionally, the Veteran has not reported, and nor does the evidence of record show, that he was in receipt of Social Security Administration (SSA) disability benefits for his claimed disability during the period of this appeal.  Therefore, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations in May 2009 and July 2011.  The examinations are adequate to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran, a review of the record, and a mental health examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's rating claim, and no further examination is necessary.  Thus, the Board finds that VA has fully satisfied the duty to assist.  

In April 2011, this matter was remanded to contact the Veteran and request that he provide the names and addresses of all providers who treated him for PTSD since 2007.  A VA examination was then to be conducted to determine the current severity of his PTSD.  A July 2011 letter requested that the Veteran complete an appropriate authorization form for each non-VA provider who had treated him since 2007.  A VA examination was conducted in July 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for an increased initial rating. 

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Hart v. Mansfield, 21 Vet. App. 505 (2007);
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  
The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran served as a U.S. Air Force ground maintenance and aircraft mechanic, and as an aircraft crew chief with service in Thailand in 1969-70.   He participated in high altitude bombing missions and witnessed a ground accident that destroyed two aircraft with loss of life and in which the Veteran sustained a minor injury.  The traumatic events were verified and the Veteran was diagnosed with PTSD associated with these events.  The RO granted service connection for PTSD effective July 22, 2008, the date of receipt of his claim.  The Veteran contends that his symptoms and impairment are more severe than are contemplated in the 50 percent rating prior to July 19, 2011.  

In June 2012, the Board denied a rating in excess of 50 percent prior to July 19, 2011 and a rating in excess of 70 percent thereafter.  The Court vacated and remanded that portion of the decision that denied a higher rating prior to July 19, 2011.  As the Veteran did not appeal the rating assigned starting in July 2011, that portion of the Board's decision is final and will not be further addressed.  In a Joint Motion for Partial Remand, the parties cited statements by the Veteran to clinicians that his symptoms had become more severe prior to a July 2011 VA examination and required the Board to provide additional discussion as to whether an increased rating was warranted prior to that date.  

The claims file contains records of mental health counseling by VA social workers at a Vet Center from July 2008 through May 2013.   Throughout the course of treatment, counselors noted in detail the Veteran's accounts of his traumatic experiences in Thailand and his current nightmares, hypervigilance, anxiety, intrustive thoughts, and sleep disturbances associated with these events.  The counselors provided some, but much more limited, assessments of the current level of social and occupational impairment including the Veteran's reports of difficulty with anger control at work, in public, and within his family relationships.  The counselors did not observe deficits in communications, thought processes, memory, or personal appearance.  At all times, he was oriented to time, place and person.  The counselors noted no delusions, disorganized thinking, or hallucinations, and the Veteran denied suicidal and homicidal thoughts.  Counselors frequently noted that the Veteran appeared "well rested." Counselors noted that the Veteran was comfortable associating with other combat veterans, found this "cathartic," and participated in community activities including membership in a local veterans' group.  The Veteran initially reported to counselors that he had a job that allowed him to isolate himself at work.  In later sessions, the Veteran reported that he worked as a salesman for a food distribution business and had to travel 700 miles per week to make sales calls.  He reported that he occasionally had to cancel sales appointments because of his PTSD symptoms, frequently had disagreements with fellow employees, and experienced "road rage" episodes on the highway.  

In a July 2008 Vet Center treatment session, the Veteran reported feeling compelled to repeatedly watch military programming related to combat and the Vietnam War, the opposite of avoidance behavior.  He described an incident that occurred the previous year in which he was provoked into a verbal altercation with a war protestor; his adult sons and police officers had to "hold him back" to prevent a physical altercation.  A February 2009 Vet Center treatment note reflected the Veteran's reports of increased intrusive thoughts following a recent plane crash.

In April 2009, counselors noted that the Veteran participated in a multimedia gallery opening, brought creative works from his own home, and interacted positively with other participants.  Counselors encouraged the Veteran to seek psychiatric care.  

In May 2009, a VA psychologist noted a review of the claims file that included earlier Vet Center counseling records.  The psychologist noted that the Veteran had not received any other mental health care but intended to "upgrade" to obtain care from a psychiatrist or psychologist.  The psychologist noted the Veteran's reports of flashbacks, vivid memories of his experiences in Vietnam, sleep difficulties, frequent nightmares, significant mood swings, and an extremely heightened startle response.  Any unexpected sound, noise or movement at work distracted him and caused him to lose his train of thought, which resulted in unspecified work-related difficulties.  He engaged in the obsessive checking of his doors, windows and locks, and he kept a weapon in the house.  In addition, he was easily provoked, easily upset and easily angered.  He was married and reported that his wife was supportive despite his yelling, screaming and temper.  The examiner opined that the Veteran appeared to selectively isolate and his wife was the primary resource for socialization as he avoided socializing with anybody but immediate family members.  This is not consistent with the Veteran's reports of associating and feeling comfortable with other combat veterans.  Recreationally, he enjoyed watching sports on television and occasionally went to a sporting event with son or other family members only.  He reported having an "excellent" relationship with his two sons and two sisters.

Mental status examination conducted by the May 2009 VA examiner found the Veteran to be cooperative with calm motor activity and a relatively neutral and somewhat depressed mood.  Affect was mildly depressed and speech was normal. The examiner noted that he was dressed and groomed appropriately.  Thought content was appropriate to the interview.  He was oriented to time, place and person.  Memory, concentration, abstract reasoning, judgment, impulse control and insight were intact.  Suicidal ideation and homicidal ideations were denied.  There was no evidence of perceptual impairment or thought disorder.  He maintained full independence with regard to all activities of daily living.  

Following this May 2009 examination and a review of the Veteran's claims file, the examiner diagnosed moderately severe chronic PTSD.  He assigned a GAF of 49 due to ongoing symptoms that he described as moderately severe.  The examiner opined that the Veteran was able to maintain employment with difficulty due to his self-isolation, exaggerated startle response, and impaired sleep.  These symptoms resulted in occupational and social impairment with reduce reliability and productivity.  His significant mood swings and flashbacks inhibited his quality of life significantly.

 A July 2009 Vet Center treatment note reflected the Veteran's reports of anxiety and a short temper that had increased over the past six months to a year.  However, in September 2009, the Veteran reported additional stress at work because the business was downsizing.  However, the counselor noted that he was "future oriented because he says he as a very supportive family and a new grandchild."  In February 2010, he briefly dropped out of Vet Center treatment because of full time work.  

He returned to the Vet Center in March 2010 Vet Center and a treatment note reflected the Veteran's reports that his anxiety and panic attacks had increased over the past five months.  He had been "fighting with everyone at work" and was experiencing road rage.  The counselor noted that the Veteran was experiencing impairments in occupational and social functioning and looking forward to retirement.  The Veteran referred to receiving medication from "his treating psychiatrist."  Records obtained from the physician identified by the Veteran show that the care was provided by a family physician who prescribed medication.  There are no records of psychiatric care prior to November 2012.  

In an April 2010 letter, the Veteran's lead Vet Center counselor noted that the Veteran's PTSD symptoms of anxiety, depression, and insomnia had become more severe as the 38th anniversary of the plane explosion approached.  

In June 2010, a counselor noted that the Veteran was looking forward to attending his grandchild's birthday party.  In April 2011, a counselor noted the Veteran's reports of improvement in his anger control as a result of on-going Vet Center therapy.  However, in May 2011, the Veteran reported anger with his spouse because she did not want to work to provide additional financial support. 

A July 2011 Vet Center treatment note indicated that the Veteran had called the provider while he was experiencing a panic attack in traffic.

A July 19, 2011 VA compensation and pension psychological examination reflected the Veteran's reports of nightmares, intrusive memories of his Vietnam experiences and that he avoided reminders of his combat experiences.  He became greatly upset by such reminders and could not stop watching news accounts of war if he inadvertently saw them.  Other symptoms included increased arousal evidenced by hyper-vigilance, the avoidance of crowds and the feeling of being on guard much of the time.  There was a significant increase in irritability and anger, poor sleep, and lack of anger control that affected impulse control and judgment.  His irritability and anger had increased in the past year, which resulted in frequent arguments with his wife, and which now occurred two to three times per week.  He reported that his wife will no longer drive with him due to concerns related to "road rage;" he attempted to limit his driving but this was difficult as he must drive long distances to complete sales calls as a salesman for a food broker.  These difficulties required him to cancel or reschedule such appointments approximately twice per month. 

Mental status examination conducted by the July 2011 VA examiner found the Veteran to be anxious, his mood depressed and his judgment impaired.  He had mild memory loss such as forgetting names, directions or recent events.  There were no panic attacks, impairments to short and long term memory, gross impairment in thought processes or communication, obsessional rituals, spatial disorientation, persistent delusions or hallucinations or grossly inappropriate behavior.  He was not in persistent danger of hurting himself or others and did not neglect his personal appearance and hygiene.  Affect was not flattened, speech was not circumstantial, circumlocutory or stereotyped and judgment was not impaired.  Following this examination and a review of the Veteran's claims file, a GAF of 50 was assigned.  There was a negative effect on his occupational and social functioning due to his symptoms, as evidenced by frequent problems in carrying out job duties (i.e. road rage affecting driving for work sales calls) and frequent arguments with his wife (i.e. monthly to near daily).  The examiner opined that there was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Somewhat inconsistently, the same day as the VA compensation and pension examination, a VA primary care physician performed a standard four question PTSD screening and noted that the Veteran denied being constantly on guard, easily startled, or going out of his way to avoid situations reminding him of combat.  The Veteran did report nightmares and feeling numb and detached from others.  

Some evidence dated after July 2011 provides insight into the Veteran's course of medical treatment and level of impairment.  He first sought VA outpatient medical care starting in November 2012 that included mental health treatment by a VA psychologist who noted that he continued to see the Vet Center counselor every three weeks.  The Veteran reported that he had been laid off from his job "which he reported enjoying very much."  He reported several family stressors but denied any previous use of anti-depressants and that he was not interested in regular mental health care.  Nevertheless, a VA psychiatrist examined the Veteran in December 2012 and provided prescribed medication.   

The Board finds that the Veteran's symptoms of PTSD most nearly approximated, at worst, the criteria associated with a 50 percent rating for the period prior to July 19, 2011.   The Veteran is both competent and credible to report the details of his combat experiences and the symptoms of anxiety, intrusive thoughts, nightmares, sleep difficulties, an exaggerated startle response, mood swings, irritability, and difficulty with anger control as his reports are consistent and were accepted by clinicians and examiners without challenge.  However, in evaluating the social and occupational impairment imposed by these symptoms during the period of this appeal, the Board places somewhat less probative weight on the Veteran's reported level of severity of this impairment as it is inconsistent with his reported work, family, and social activities.  

The Board places significant probative weight on the Veteran's ability to remain fully employed during the period of this appeal in a sales position that involved frequent travel and contact with customers.  Even though he reported irritability, conflicts with co-workers, and episodes of road rage, his behavior did not warrant termination, discipline, or reduction in income from his employer.  

He has never reported suicidal ideations and did not report panic attacks until July 2011.  His personal appearance was always neat, and there is no evidence that his appearance or hygiene were neglected.  Speech, thought content, and memory were always was found to be appropriate.  There is no indication that the Veteran experienced symptoms that affected his ability to function independently, appropriate and effectively, as the May 2009 VA examiner found that he maintained full independence with respect to all activities of daily living.  Although the Veteran reported in the May 2009 VA examination that he engaged in the obsessive checking of his doors, windows and locks, there is no indication that this behavior interfered with his routine activities.  Id.  The Veteran reported one specific event involving an altercation in which he had to be restrained.  Nevertheless, his description of the event suggests that he was provoked, and there is no evidence of any violence or traffic citations associated with his road rage responses.  

Although the Veteran's assigned GAF of 49 in the May 2009 VA examination and 50 in July 2011 suggests serious symptoms, this overstates the Veteran's level of impairment as he did not report that he was in danger of losing his job because of his disorder but rather because of business downsizing.  Although he engaged in arguments with his spouse and chose not to have a wide social network, he maintained strong immediate family relationships with spouse, children, and grandchildren and engaged in activities with people of common interest such as community and combat veterans' social and treatment groups.   He also maintained his marriage and relationships with his two sons and two sisters as well as with his grandchildren.  He described the relationships with his sons and sisters as excellent in the May 2009 VA examination, suggesting that there was no impairment in family relations.  Moreover, despite his assertions of more severe symptoms and recommendations by counselors to seek medical treatment, the Veteran did not seek or receive medical intervention other than prescription medication by a family physician.  Considering all the suggested rating factors but with emphasis on the overall social and occupational impairment, the Board finds that the record does not demonstrate that his deficiencies in the areas of work, family relations, judgment, thinking, and mood warrant a higher rating prior to July 19, 2011.  38 C.F.R. § 4.130, 9411.

As directed by the parties to the Joint Motion for Partial Remand, the Board considered whether statements by the Veteran and notations by Vet Center counselors of worsening symptoms up to one year prior to July 2011 warrant an earlier assignment of a higher rating.  The parties selectively noted incidents of increased symptomatolgy as reported by the Veteran but notably did not cite other relevant indications of symptomatology or identify how the record indicated increased social or occupational impairment, contrary to the principles expressed by the Court in Mauerhan, supra.  The reports and notations of increased anxiety, irritability, more frequent arguments with his spouse, and the Veteran's assessment of road rage or panic attacks are credible as perceived by the Veteran and his counselors.  However, the impairment imposed by these symptoms and thus his disability rating is not shown to be of increased severity.  Despite the symptoms, the Veteran continued full time work as a salesman with only occasional cancelled appointments.  He continued to drive long distances to accomplish his duties.  He was not penalized by his employer nor did he receive any legal citations.  There is no evidence of domestic or community violence.  Rather, he maintained strong family relationships and selectively engaged others in the community.  Even if he and his counselors noted increased frequency and intensity of symptoms such as irritability, lack of sleep, avoidance and hypervigilant behavior, the associated level of impairment did not further prejudice his family, social, and occupational status during the period prior to July 2011.  

Based on the above, the finds that a total rating is therefore not warranted at any time during the appeal period.  38 C.F.R. § 4.130, 9411.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

As detailed above, the Veteran's PTSD manifested as anxiety, panic attacks, flashbacks, nightmares, sleep difficulties, an exaggerated startle response, mood swings, selective isolation except for with immediate family members and others with common interest 34prior to July 11, 2011.  Beginning on July 11, 2011, his PTSD manifested as irritability, anger, depression, impaired judgment and mild memory loss.  There have been no reported factors outside the rating schedule and higher schedular ratings are available which he has received starting in July 2011.  

Although the Veteran reported in a July 2011 VA examination that he had modified his work duties due to his PTSD symptoms by canceling or rescheduling sales appointments approximately two times per month, these adaptations do not result in marked interference with employment.  The Veteran has not alleged, and the record does not suggest, that the Veteran's work performance or evaluations have suffered as a result of his canceling or rescheduling these appointments.  He also has not alleged missing work as a result of his PTSD.  Hence, referral for consideration of an extra-schedular rating is not warranted.

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran has maintained full-time employment during the course of this appeal and there is no other evidence showing unemployability.  Further consideration of TDIU is not warranted as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability). 


ORDER

An initial rating or staged rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 19, 2011 is denied.  


____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


